Citation Nr: 1626461	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  12-07 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for throat cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel







INTRODUCTION

The Veteran had active service from May 1969 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.    

The RO in St. Petersburg, Florida currently has jurisdiction of this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested that a hearing be held at the local RO before a member of the Board (also known as a Travel Board hearing).  See March 2012 VA Form 9.  Such a hearing was scheduled for September 2015 at the RO; however, prior to the hearing, he asked that the hearing be rescheduled as he would be out of town until December 2015.

A new hearing was scheduled for January 2016; however prior to that hearing, he asked that the hearing be rescheduled as he was in the process of obtaining relevant evidence in support of his appeal.

Another hearing was scheduled for March 2016; however, prior to that hearing, the Veteran advised VA that he would be out of the country for the entire month of March 2016, noting that he would be in Australia and New Zealand.  He also indicated that he still needed further documentation from his military records in order to prepare for the hearing.  He accordingly requested that the hearing be rescheduled.

In June 2016 written argument, the Veteran's representative noted the pending hearing request and asked that the appeal be postponed until after the Veteran is afforded a hearing.  On review, the Board finds that no action has been taken on the Veteran's most recent request to reschedule.  The Board finds that the Veteran's explanation, that he would be out of the country in March 2016, constitutes good cause addressing why he did not appear at the hearing scheduled for March 2016.  In these circumstances, the Veteran must be afforded an additional opportunity to appear at a hearing before the Board at the RO.  See 38 C.F.R. §§ 20.700(a) (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the St. Petersburg RO at the earliest opportunity.  Notify the Veteran and his representative of the date, time, and location of the hearing.  Place a copy of the notification letter in the claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear, the file should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

